 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 210 
In the House of Representatives, U. S.,

March 9, 2009
 
RESOLUTION 
Expressing the sense of the House of Representatives that providing breakfast in schools through the National School Breakfast Program has a positive impact on classroom performance. 
 
 
Whereas breakfast program participants under the Child Nutrition Act of 1966 include public, private, elementary, middle, and high schools, as well as rural, suburban, and urban schools; 
Whereas at least 16,000 schools that participate in the National School Lunch Program do not participate in the National School Breakfast Program; 
Whereas in fiscal year 2008, 8,520,000 students in the United States consumed free or reduced-price school breakfasts provided under the national school breakfast program established by section 4 of the Child Nutrition Act of 1966; 
Whereas less than half of the low-income students who participate in the National School Lunch Program also participate in the school breakfast program; 
Whereas in fiscal year 2008, 60 percent of school lunches served, and 80 percent of school breakfasts served, were served to students who qualified for free or reduced priced meals; 
Whereas the current economic situation, including the increase of nearly 3 percent in the national unemployment rate in 2008, is causing more families to struggle to feed their children and to turn to schools for assistance; 
Whereas implementing or improving classroom breakfast programs have been shown to increase the participation of eligible students in breakfast consumption dramatically, doubling, and in some cases tripling, numbers, as evidenced by research in Minnesota, New York, and Wisconsin; 
Whereas making breakfast widely available through different venues or a combination thereof, such as in the classroom, obtained as students exit their school bus, or outside the classroom, has been shown to lessen the stigma of receiving free or reduced-price breakfast, which often prevents eligible students from obtaining traditional breakfast in the cafeteria; 
Whereas providing free universal breakfast, especially in the classroom, has been shown to significantly increase school breakfast participation rates and decrease absences and tardiness; 
Whereas studies have shown that access to nutritious programs such as the National School Lunch Program and National School Breakfast Program helps to create a strong learning environment for children and helps to improve children's concentration in the classroom; 
Whereas providing breakfast in the classroom has been shown in several instances to improve attentiveness and academic performance, while reducing tardiness and disciplinary referrals; 
Whereas students who eat a complete breakfast have been shown to make fewer mistakes and work faster in math exercises than those who eat a partial breakfast; 
Whereas studies suggest that eating breakfast closer to classroom and test-taking time improves student performance on standardized tests relative to students who skip breakfast; 
Whereas studies show that students who skip breakfast are more likely to have difficulty distinguishing among similar images, show increased errors, and have slower memory recall; 
Whereas children who live in families that experience hunger have been shown to be more likely to have lower math scores, face an increased likelihood of repeating a grade, and receive more special education services; 
Whereas studies suggest that children who eat breakfast have more adequate nutrition and intake of nutrients, such as calcium, fiber, protein, and vitamins A, E, D, and B–6; 
Whereas studies show that children who participate in school breakfast programs eat more fruits, drink more milk, and consume less saturated fat than those who do not eat breakfast; 
Whereas children who fail to eat breakfast, whether in school or at home, are more likely to be overweight than children who eat a healthy breakfast on a daily basis; and 
Whereas March 2 through March 6, 2009, is National School Breakfast Week: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the importance of the National School Breakfast Program and its overall positive effect on the lives of low-income children and families, as well as its effect on helping to improve a child's overall classroom performance; 
(2)expresses support for States that have successfully implemented school breakfast programs in order to improve the test scores and grades of its participating students; 
(3)encourages States to strengthen their school breakfast programs by improving access for students, to promote improvements in the nutritional quality of breakfasts served, and to inform students and parents of healthy nutritional and lifestyle choices; 
(4)recognizes the need to provide States with resources to improve the availability of adequate and nutritious breakfasts; 
(5)recognizes the impact of nonprofit and community organizations that work to increase awareness of, and access to, breakfast programs for low-income children; and 
(6)recognizes that National School Breakfast Week helps draw attention to the need for, and success of, the National School Breakfast Program. 
 
Lorraine C. Miller,Clerk.
